Citation Nr: 1414888	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-08 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to January 27, 2012,

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), as of January 27, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to December 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2011, the Veteran was present at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

These matters were previously remanded in December 2011 for further development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

A September 2007 rating decision granted service connection for PTSD with a rating of 30 percent effective May 31, 2005.  An August 2012 rating decision increased the rating assigned for PTSD to 50 percent, effective January 27, 2012.  The Veteran has not indicated satisfaction with the allowance and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to January 27, 2012, the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment, mild memory loss.

2.  As of January 27, 2012, the Veteran's PTSD symptoms cause occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  From May 31, 2005, to January 26, 2012, the criteria for a rating in excess of 30 percent have not been met for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, Diagnostic Code 9411 (2013).

2.  As of January 27, 2012, the criteria for a rating in excess of 50 percent have not been met for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by a letters sent in June 2005, June 2007, and April 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations with respect to the Veteran's claims in March 2008 and January 2012.  The Board notes that although the Veteran's last VA examination occurred more than two years ago, the Veteran has not asserted any worsening of his condition.  Therefore a new VA examination is not warranted.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by application of the criteria set forth in the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting a decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

PTSD

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013).

The Veteran's service-connected PTSD was assigned a 30 percent rating prior to January 27, 2012, and a 50 percent rating beginning January 27, 2012, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A General Rating Formula for Mental Disorders is used for rating psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130 (2013).

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 percent and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).
Prior to January 27, 2012

A March 2005 VA treatment record shows that the Veteran had PTSD symptoms.  He reported sleep problems and nightmares of his in-service stressor.  The dreams were also triggered by news reports of the tsunami in Japan that resulted in night sweats.  The Veteran was found to have intrusive thoughts on a daily basis.  He also reported a loss of interest of things that were once of importance to him, such as sports.  The Veteran reported concentration, memory difficulties, and excess irritability.  He did not have any current suicidal ideations but, while in service he did have a thought of jumping off the ship.  The VA medical personnel evaluated the Veteran as being alert, attentive, and having good grooming.  His mood was found to be euthymic with a flexible affect.  The Veteran's speech was normal and no delusions were reported.  The Veteran was assigned a GAF score of 50 due to PTSD.

An April 2005 VA treatment note shows that the Veteran reported being more isolated, irritable, angry, and his affect was guarded.  He also reported avoidance of his wife.

A June 2007 VA psychotherapy note shows that the Veteran was being treated for PTSD symptoms.  The VA medical personnel evaluated the Veteran as being alert, coherent, and cooperative, with no suicidal or homicidal ideations.

A December 2007 VA group therapy note shows that the Veteran was having up to three nightmares per night and getting four to six hours of sleep per night.  He also reported that he avoided activities that reminded him of bad weather, reminiscent of his stressor event during service.  The Veteran reported anxiety about boats and increased irritability.  VA medical personnel evaluated the Veteran as being alert, coherent, and cooperative, with no displays of suicidal or homicidal ideations.

At a March 2008 VA examination for PTSD, the examiner reviewed the Veteran's claims file and the Veteran's statements concerning stressor events that occurred during active duty.  The Veteran reported that he was involved in family activities, but that he was in conflict with his spouse.  He performed chores around the household and took care of the yard, but had not engaged in employment for several years and had no plans to start seeking out work.  The Veteran reported that his daily activities mostly revolved around his home.  He received some visits from his grandchildren but maintained very distant relationships with other family members.  He reported that he mostly watched television shows but avoided military content themed programs.  He was involved in group therapy sessions related to PTSD and also participated in Veteran's organizations.  The Veteran reported that he tried to walk at least 45 minutes per day and that he had no problems with personal hygiene, grooming, taking nourishment, or other activities of daily living.  He also drove without difficulty, except when driving near water.  

The examiner then conducted a survey for symptoms of PTSD.  Chronic sleep disturbances that involved insomnia and awakenings were reported.  The Veteran also reported nightmares regarding his stressor event during service, which consisted of almost being washed off of his ship.  His wife reported that the Veteran talked and thrashed around in his sleep.  During daytime hours, the Veteran reported that he had both good and bad memories regarding his Navy service but that his PTSD symptoms could be triggered by varying occurences.  He reported that he tried to forget his major tramatic incidents in the Navy but was unable to do so.  The Veteran was also found to have some emotional numbing.  He reported having one or two friends he saw and that he would go to a casino for minor gambling.  He also reported that he had an ongoing conflict with his wife for many years.  Irritability seemed to be a major factor in their relationship during periods of conflict.  The Veteran reported that he had a few hobbies and that he used to enjoy sports, but was unable to purse that hobby due to physical limitations.  The examiner reported that the Veteran did not have a sense of a foreshortened future.  The Veteran did not report any diminishment in the ability to concentrate.  He reported that he often lost track of what he was reading and might have to read things over again to grasp what he was reading.  He reported that he was hypervigilant.  

Mental status examination of the Veteran revealed that he was affable, friendly, cooperative, and showed a full range of affect.  It was noted that the Veteran was well groomed and made good eye contact.  He was well oriented and showed no signs of significant acquired organic cognitive deficits such as gross memory gaps or nonlinear thinking.  His mood was noted as euthymic and cheerful.  The examiner reported that the Veteran showed no signs of psychotic conditions, suicidal or homicidal ideations, or any danger to hurting himself.  The examiner then concluded that the Veteran's PTSD symptoms were of a mild to moderate severity.  He was diagnosed with PTSD of chronic moderate severity with a GAF of 60.  Regarding social and occupational functioning, the examiner reported that the Veteran had stopped working as a welder in 1999, but for reasons other than PTSD.  If the Veteran did attempt to seek employment, the examiner indicated that he would have some occupational and social impairment, due to symptoms such as chronic sleep impairment and irritability.  The Veteran's complaints of difficulty with concentration would also interfere with his ability to learn and perform new skills in the workplace.  

A February 2009 VA treatment note reported that the Veteran complained that his PTSD symptoms had worsened.  He reported that his wife had moved out of the bedroom due to his increased irritability and low anger threshold, and a fear that he would strike her during one of his nightmares.  He also reported that his anger had alienated his grown children.  He was found by medical personnel to not meet the criteria for depression and to not be reporting any suicidal ideations.

An October 2009 VA treatment record reported that the Veteran was in a stable mood and adequately coping with PTSD.  He reported increased irritability and nightmares.

VA treatment reports from December 2009 to January 2010 show that the Veteran showed no suicidal or homicidal ideations.

A February 2010 VA mental health group note reported that the Veteran had a GAF score of 39.  He reported re-experiencing symptoms of the traumatic event, frequent nightmares, emotional numbing, and sleep disturbances.  He also reported difficulty in engaging in family activities.  No suicidal or homicidal ideations were reported.

On January 2011, the Veteran completed a PTSD questionnaire.  The Veteran indicated that he had difficulty falling asleep and bouts of irritability when people asked him too many questions.  He also reported that he had suicidal thoughts but no suicidal attempts.  He indicated that he had difficulty concentrating and poor short term memory.  He also reported that he had panic attacks, anxiety attacks and depression attacks.

A March 2011 VA group therapy note reported that the Veteran was active and involved in the group.  No evidence of suicidal or homicidal ideations were reported that warranted risk assessments.

On September 2011, the Veteran appeared before the undersigned for a hearing.  The Veteran stated that he had panic attacks two to three times per week.  He also reported that he has experienced short and long term memory loss due to PTSD.  He indicated that he had anger issues about four to five times per week.  He reported that he had a suicidal thought that crossed his mind but that he did not think he would go through with his suicidal thought.  The Veteran also described chronic sleeping difficulties.

An October 2011 VA treatment note indicated that the Veteran was experiencing sleeping difficulties and nightmares.  No suicidal or homicidal ideations were reported.  VA medical personnel assigned the Veteran a GAF of 51.

At a January 2012 VA examination of PTSD, the examiner noted that the Veteran was on time for his appointment and was dressed casual, clean, and groomed.  The Veteran was fully oriented in all spheres.  His speech was found to be mildly labored secondary to symptoms of depression and fatigue.  The examiner found no indication of psychotic processes or delusional disorders.  The Veteran's affect was moderately restricted with a mood of moderately depressed.  The Veteran denied any suicidal or homicidal ideations, plans, or intentions.  The examiner evaluated the Veteran has having moderate symptoms of PTSD.  He reported frequent intrusive thoughts and recollections regarding his traumatic experience of almost being swept off of his ship by a wave.  He reported avoiding conversation or topics that recalled thoughts of his post traumas.  The Veteran was evaluated as having a moderately restricted range of affect, lacked any real positive expectations of future events, and reported feeling tired and fatigued.  He reported that three to four days per month he suffered from moderately severe depression.  He also reported poor sleep, ongoing irritability, and moderate vigilance.  

The examiner assigned a GAF of 52 to 53 to the Veteran.  Further evaluations indicated the Veteran denied any serious suicidal ideation or obsessional rituals.  The examiner indicated that the Veteran had few friends and his family relations had resulted in conflicts.  The Veteran's social and occupational impairment was found to moderately reduce his reliability in social and occupational interactions due to PTSD.  He was found to be competent to handle his own financial affairs and was found competent for VA purposes.

The Board finds that from May 31, 2005, to January 27, 2012, the Veteran's service connected PTSD more nearly approximates the 30 percent rating criteria and does not meet criteria for a 50 percent rating.  38 C.F.R. 4.7 (2013).  

In finding that a 30 percent rating for PTSD for the period prior to January 27, 2012 was the most appropriate, the Board has considered that the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Prior to January 27, 2012, the pertinent medical evidence shows that the Veteran's PTSD symptomatology has included chronic sleep impairment, nightmares, depression, anxiety, irritability, and some panic attacks.  While it is noted that the Veteran reported panic attacks more than once per week, the Board finds that his panic attack symptoms do not rise in severity to meet the criteria for a 50 percent rating.  The Board notes that the Veteran reported multiple panic attacks per week during his September 2011 hearing before the undersigned.  Prior to that hearing and subsequently, the Veteran has participated in numerous VA therapy sessions and treatments, and has not reported panic attacks occurring multiple times during a week.  Therefore, the Board finds the reports of panic attacks by the Veteran do not rise to the frequency required for a higher rating.  Moreover, prior to January 27, 2012, the Veteran was assigned GAF scores of 50, 60, 39, 51, 52, and 53.  The Board notes that five of the six GAF scores are between 60 and 51 which are indicative of moderate symptoms like flat affect, circumstantial speech, and occasional panic attacks.  Those scores also indicate moderate difficulty in social and occupational functions such as having few friends, and conflicts with peers, which is more representative of the 30 percent rating criteria for PTSD.

The Board finds that prior to January 27, 2012, the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  However, the PTSD did not cause occupational and social impairment with reduced reliability and productivity due to PTSD symptoms that would warrant a higher rating.

Therefore, the Board finds that the preponderance of the evidence is against the claim of entitlement to a rating in excess of 30 percent for PTSD, prior to January 27, 2012.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of January 27, 2012

In August 2012, the RO increased the rating for the Veteran's PTSD to 50 percent with an effective date of January 27, 2012.  The Board finds that as of January 27, 2012, the Veteran's PTSD symptomatology did not meet the criteria for the next higher rating of 70 percent.  The competent evidence of record does not show that PTSD has ever resulted in occasional and social impairment, with deficiencies in most areas, such as work, family relations, thinking, or mood.  Moreover, while the Veteran has had an occasional suicidal thought, he has not had consistent any suicidal ideations.  Various VA treatment notes and VA examinations have also reported that the Veteran did not have obsessional rituals.  The medical evidence showed no indications of intermittently illogical or obscure speech.  While the Veteran has reported some panic attacks, neither he nor medical personnel have categorized them as being near continuous or causing a loss of ability to independently function.  The Veteran's reported depression has also never been reported to cause an impairment to his functioning.  While the Veteran has consistently reported that he has increased irritability, the evidence does not consistently establish unprovoked irritability.  Most of the irritability seems to center around relationships with his wife and family.  Finally, at all of the Veteran's treatments and examinations he has always been found to oriented, dressed appropriately, and well groomed.  Therefore, the Board finds that although the 70 percent rating criteria is not an exhaustive list of symptoms, the Veteran's PTSD has not shown symptoms consistent with those criteria.  Moreover, the most recent GAF assigned to the Veteran of 52 and 53 are indicative of a moderate symptomatology that the 50 rating currently assigned is more representative.

The Board finds that as of January 27, 2012, the Veteran's PTSD symptoms cause occupational and social impairment with reduced reliability and productivity due to PTSD symptoms.  However, the evidence does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

Therefore, the Board finds that the preponderance of the evidence is against the claim of entitlement to rating in excess of 50 percent for PTSD as of January 27, 2012.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board, in making the determination of the Veteran's ratings has not ignored the Veteran's statements concerning his symptomology of PTSD.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he observes, such as mood swings, sleeping impairment, and to some extent panic attacks.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is considered competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Here, an opinion concerning the relationship between the Veteran's symptoms and a specific level of impairment the PTSD has caused is of a medically complex nature.  This diagnosis and analysis requires expert medical training, which the Veteran has not demonstrated he possesses.  Therefore, the Board finds that the Veteran is not competent render an opinion as to whether the he is 100 percent disabled due to PTSD.

The Board has considered whether the Veteran's claims for increased ratings should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2013) and has concluded that referral is not warranted.  The Veteran's symptoms are fully contemplated by the schedular rating criteria which consist of irritability, sleep disturbance, and some panic attacks.  A higher rating is available for PTSD.  However the Veteran does not meet the criteria for a higher rating.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards, or that he has had frequent hospitalization or marked interference with employment, beyond that envision by the currently assigned ratings, due to PTSD.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Therefore, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for PTSD from May 31, 2005, to January 27, 2012, and against a rating in excess of 50 percent for PTSD, as of January 27, 2012.  Therefore, the claim for increased ratings is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a rating in excess of 30 percent from May 31, 2005, to January 27, 2012, for PTSD is denied.

Entitlement to rating in excess of 50 percent as of January 27, 2012, for PTSD is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


